IN THE
                         TENTH COURT OF APPEALS



                                No. 10-18-00116-CR
                                No. 10-18-00117-CR
                                No. 10-18-00118-CR

                   IN RE ANTHONY LYNN THIBODEAUX


                                Original Proceeding



                         MEMORANDUM OPINION

      Relator, Anthony Lynn Thibodeaux, filed motions in the trial court relating to

post-conviction DNA testing under Article 64.01 of the Texas Code of Criminal

Procedure.   In each of these three original proceedings with this Court, Thibodeaux

makes two complaints against the Respondent trial court judge. Specifically, Thibodeaux

complains about 1) the Respondent’s failure to address Thibodeaux’s motion for the

appointment of counsel to pursue DNA testing; and 2) the Respondent’s failure to rule

on Thibodeaux’s pro se motion for forensic testing of DNA. After filing the petitions for

writ of mandamus, the Court requested a response. No response was received from the
Respondent or State.

       However, Thibodeaux has also filed an appeal in each of these same trial court

proceedings. From the clerk’s record in the appeals, it appears to the Court that,

subsequent to our request for a response in these proceedings, the Respondent ruled on

the pending motions, thus rendering these original proceedings moot. If the Respondent

has taken actions that address the merits of the above described complaints, the issues

are moot and this Court has no jurisdiction to address the merits of the petitions for writ

of mandamus filed by Thibodeaux.

       Accordingly, we take judicial notice of the clerk’s records filed in the direct appeal,

and hold that because the trial court has signed orders that address the merits of

Thibodeaux’s complaints, we have no jurisdiction to proceed in these mandamus

proceedings. Therefore, the Court dismisses these mandamus proceedings.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petitions dismissed
Opinion delivered and filed June 13, 2018
[OT06]




In re Thibodeaux                                                                        Page 2